         Case 4:20-cv-08073-DMR Document 1 Filed 11/16/20 Page 1 of 11




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-mail: ltfisher@bursor.com
 5   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
 6   701 Brickell Avenue, Suite 1420
     Miami, FL 33131-2800
 7   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
 8   E-Mail: scott@bursor.com
 9   Attorneys for Plaintiff
10
11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
14   ROBERT ORTEGA, individually and on behalf   Case No.
     of all others similarly situated,
15
16                                Plaintiff,     CLASS ACTION COMPLAINT

17                  v.
                                                 JURY TRIAL DEMANDED
18   ALLIED COLLECTION SERVICES, INC.,
19
                                 Defendant.
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT
         Case 4:20-cv-08073-DMR Document 1 Filed 11/16/20 Page 2 of 11




 1          Robert Ortega (“Plaintiff”) brings this action on behalf of himself and all others similarly
 2   situated against Allied Collection Services, Inc. (“Defendant”) for violations of the Telephone
 3   Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”). Plaintiff makes the following
 4   allegations pursuant to the investigation of his counsel and based upon information and belief,
 5   except as to allegations specifically pertaining to himself and his counsel, which are based on
 6   personal knowledge.
 7                                       NATURE OF THE ACTION
 8          1.      This is a putative class action lawsuit against Defendant for legal and equitable
 9   remedies resulting from its illegal actions in using a pre-recorded voice to make automated calls to
10   Plaintiff’s cellular telephone and the cellular telephones of numerous other individuals across the
11   country, in clear violation of the TCPA. Plaintiff brings this Complaint to stop Defendant’s
12   practice of making unsolicited robocalls to the telephones of consumers nationwide, and to obtain
13   redress for all persons injured by Defendant’s conduct.
14          2.      On or about March 23 and March 27, 2020, Defendant placed pre-recorded
15   robocalls to Plaintiff’s cellular telephone.
16          3.      Plaintiff answered the second telephone call and recalls hearing a prerecorded voice
17   about outstanding debts for student loans.
18          4.      The following chart details Defendant’s calls to Plaintiff Ortega:
19
                 Date                     Time              Number Calling            Call Duration
20
          March 23, 2020               2:01 p.m.             (303) 495-5038               Missed
21
          March 27, 2020                9:19 a.m.            (303) 495-5038                1 sec
22
23          5.      Plaintiff never provided consent to be called by Defendants using an artificial or
24   pre-recorded voice.
25          6.      The unlawful call placed to Plaintiff are part of Defendant’s pattern of practice of
26   using an artificial or pre-recorded voice to call consumers on their cellular telephones, despite the
27
28

     CLASS ACTION COMPLAINT                                                                                  1
         Case 4:20-cv-08073-DMR Document 1 Filed 11/16/20 Page 3 of 11




 1   fact that such individuals have established no direct relationship with Defendant and are therefore
 2   are not the proper subjects of the calls.
 3           7.      Defendant conducted, and continues to conduct, a uniform, nationwide campaign
 4   that features the repeated making of unsolicited phone calls to consumers’ cellular telephones
 5   without their prior express written consent, all in violation of the Telephone Consumer Protection
 6   Act, 47 U.S.C. § 227 (the “TCPA”). Defendant’s campaign of unlawful conduct includes the use
 7   of an artificial and pre-recorded voice.
 8           8.      By making these automated calls, Defendant directly caused Plaintiff and members
 9   of the proposed Class actual harm and cognizable legal injury. This includes the aggravation and
10   nuisance and invasions of privacy that result from the receipt of such calls, in addition to the
11   consumption of battery life and loss of value realized for the monies consumers paid to their
12   wireless carriers for the receipt of such calls, in the form of the diminished use, enjoyment, value,
13   and utility of their cellular telephone plans.
14           9.      Upon information and belief, Defendant has made, and continues to make, similar
15   calls to consumers without first obtaining their consent. In so doing, Defendant repeatedly violated
16   the TCPA, invading the personal privacy of Plaintiff and members of the putative Class.
17           10.     The TCPA was enacted to protect consumers from unsolicited telephone calls
18   exactly like those alleged in this Complaint. Accordingly, in response to Defendant’s unlawful
19   conduct, Plaintiff brings this action on behalf of himself and the putative Class and seeks an
20   injunction requiring Defendant to: (1) cease its TCPA violations by adequately ensure that
21   Defendant is only calling numbers that are in fact associated with persons from whom it has
22   received prior express consent; and (2) pay Plaintiff and members of the Class statutory damages
23   equal to $500.00 per violation, together with court costs, reasonable attorneys’ fees, and treble
24   damages for knowing and /or willful violations.
25                                                    PARTIES
26           11.     Plaintiff Robert Ortega is an individual and a “person” as defined by 47 U.S.C. §
27   153(39). Mr. Ortega is, and at all times mentioned herein has been, a citizen of California, residing
28

     CLASS ACTION COMPLAINT                                                                                  2
         Case 4:20-cv-08073-DMR Document 1 Filed 11/16/20 Page 4 of 11




 1   in Union City, California. On or about March 23, 2020, Defendant placed an unsolicited robocall
 2   to Mr. Ortega’s cellular telephone while he was at home. Mr. Ortega did not answer the first call,
 3   however, on March 27, 2020 Defendant placed a second unsolicited call to Mr. Ortega’s cellular
 4   telephone. Mr. Ortega answered the telephone call and recalls hearing a prerecorded voice
 5   message regarding outstanding debts and student loans. Mr. Ortega had never established a direct
 6   relationship with Defendant prior to Defendant’s March 23 and March 27 robocalls, and at no point
 7   did he consent to being called by Defendant using a pre-recorded voice. As a direct result of the
 8   March robocalls, Mr. Ortega suffered actual harm and cognizable legal injury, including but not
 9   limited to the invasion of the sanctity and privacy of Mr. Ortega’s home and the diminution in the
10   value and utility of Mr. Ortega’s cellular telephone plan.
11          12.     Defendant Allied Collection Services, Inc., is a Nevada corporation with its
12   principal place of business at 3080 South Durango Drive, Suite 208, Las Vegas, NV 89117-9194.
13   Defendant is a “person” as defined by 47 U.S.C. § 153(39).
14                                     JURISDICTION AND VENUE
15          13.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
16   § 1332(d)(2)(A), as amended by the Class Action Fairness Act of 2005 (“CAFA”), because this
17   case is a class action where the aggregate claims of all members of the proposed class are in excess
18   of $5,000,000.00, exclusive of interest and costs; there are over 100 members of the putative class;
19   and Plaintiff, as well as most members of the proposed class, is a citizen of a state different from
20   Defendant. This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 because
21   this Complaint alleges violations of a federal statute, the TCPA.
22          14.     This Court has personal jurisdiction over Defendant because Defendant conducts
23   substantial business within California such that Defendant has significant, continuous, and
24   pervasive contacts with the State of California and because the calls at issue were directed to
25   Plaintiff in the state of California. Defendant is registered to do business in California.
26
27
28

     CLASS ACTION COMPLAINT                                                                                 3
            Case 4:20-cv-08073-DMR Document 1 Filed 11/16/20 Page 5 of 11




 1             15.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant
 2       does substantial business in this District and because a substantial part of the events giving rise to
 3       Plaintiff’s claims took place within this District.
 4                             FACTS COMMON TO ALL CAUSES OF ACTION
 5             A.      The Telephone Consumer Protection Act Of 1991
 6             16.     In 1991, Congress enacted the TCPA in response to a growing number of consumer
 7   complaints regarding certain telemarketing practices.
 8             17.     The TCPA prohibits, inter alia, making any telephone call to a cellular telephone
 9   using a “prerecorded or artificial voice” absent an emergency purpose or the “express consent” of
10   the party called. 47 U.S.C. §§ 227(b)(1)(A), 227(b)(1)(A)(iii).
11             18.     According to findings by the Federal Communications Commission (“FCC”), such
12   calls are prohibited because prerecorded telephone calls are a greater nuisance and invasion of
13   privacy than live solicitation calls, and such calls are costly and inconvenient.
14             B.      Defendant’s Calls to Plaintiff and Class Members
15             19.     Defendant called Mr. Ortega on his cellular phone at least once using an artificial or
16   prerecorded voice. Mr. Ortega did not give Defendant express consent to make these calls.
17             20.     Defendant’s calls to Mr. Ortega were made from telephone number (303) 495-5038.
18             21.     When Mr. Ortega answered the call from Defendant, he heard a prerecorded voice
19   regarding an outstanding debt and student loans. Plaintiff does not have any student loans or
20   outstanding debt with Defendant.
21             22.     When dialed, calls to (303) 495-5038 direct callers to https://www.acsnv.com/.
22             23.     Defendant’s unlawful conduct did not end with Plaintiff. Indeed, several other
23   consumers have left similar complaints regarding Defendant’s robocalls on Defendant’s Yelp
24   website: 1
25
26
27   1
      ALLIED COLLECTION SERVICES, INC., YELP REVIEWS, https://www.yelp.com/biz/allied-collection-
     services-las-vegas-2 (last visited October 15, 2020).
28

     CLASS ACTION COMPLAINT                                                                                       4
         Case 4:20-cv-08073-DMR Document 1 Filed 11/16/20 Page 6 of 11




 1                •   “They call and call but NEVER leave a message. Im not sure what their goal is
 2                    collecting that way. I owe no one nothing so they must be looking for someone
 3                    else...” - Mel H. 3/8/2018
 4          24.       Similar complaints can also be found on Defendant’s entry on the Better Business
 5   Bureau website:2
 6                •   “I would rate zero stars if I could. This company has terrible customer service and
 7                    the reps and management are unprofessional. I have called in 4 times regarding this
 8                    company fraudulently charging my credit card. The account they are looking to
 9                    collect on is not mine nor is it under my name. I was assured 3 times that my card
10                    would no longer be charged but that was incorrect as the company continues to
11                    make attempts to charge my card. A manager just hung up on me and refused to
12                    even listen to what I was trying to accomplish. I will be taking legal action
13                    regarding the harassment that I have faced from this company on an account that is
14                    not mine.”- Cherri S. 1/14/2020
15                                     CLASS ACTION ALLEGATIONS
16          25.       Plaintiff brings this action pursuant to Rule 23(a) of the Federal Rules of Civil
17   Procedure on behalf of a class of similarly situated individuals, defined as follows (the “Class”):
18
                      All persons within the United States who were not listed in
19                    Defendant’s records as the intended recipient of a telephone call, and
                      from four years prior to the filing of this action to the date that class
20                    notice is disseminated, received from or on behalf of Defendant one or
                      more telephone calls on their cellular telephone using an artificial or
21                    prerecorded voice (the “Class”).
22          26.       Plaintiff also seeks to represent a subclass of all Class members residing in the state
23   of California (the “California Subclass”).
24          27.       Specifically excluded from the Class are Defendant and any entities in which
25   Defendant has a controlling interest, Defendant’s agents and employees, any Judge and/or
26
     2
      ALLIED COLLECTION SERVICES, INC., BETTER BUSINESS BUREAU CUSTOMER REVIEWS,
27   https://www.bbb.org/us/nv/las-vegas/profile/collections-agencies/allied-collection-services-inc-
     1086-50594/customer-reviews *last visited November 9, 2020).
28

     CLASS ACTION COMPLAINT                                                                                 5
         Case 4:20-cv-08073-DMR Document 1 Filed 11/16/20 Page 7 of 11




 1   Magistrate Judge to whom this action is assigned, and any member of such Judges’ staffs and
 2   immediate families.
 3           28.     Plaintiff reserves the right to amend the definitions of this Class if discovery or
 4   further investigation reveals that the Class should be expanded or otherwise modified.
 5           29.     Numerosity. Members of the Class are so numerous that their individual joinder
 6   herein is impracticable. On information and belief, the Class comprises at least hundreds of
 7   thousands of consumers throughout the United States. The precise number of Class members and
 8   their identities are unknown to Plaintiff at this time but may be determined through discovery.
 9   Class members may be notified of the pendency of this action by mail and/or publication through
10   Defendant’s records.
11           30.     Commonality and Predominance. Common questions of law and fact exist as to all
12   Class members and predominate over questions affecting only individual Class members. Those
13   common questions of law and fact include, but are not limited to, the following: (i) whether
14   Defendant made telephone calls to class members using an artificial or prerecorded voice without
15   their prior express written consent; (ii) whether Defendant’s conduct was knowing and/or willful;
16   (iii) whether Defendant is liable for damages, and the amount of such damages; and (iv) whether
17   Defendant should be enjoined from engaging in such conduct in the future.
18           31.     Typicality. The claims of Plaintiff Ortega are typical of the claims of the Class in
19   that Plaintiff and the Class sustained damages as a result of Defendant’s uniform wrongful conduct.
20   Specifically, as persons who received numerous and repeated calls on their telephones through the
21   use of an artificial or prerecorded voice, without their prior express consent, Plaintiff and all Class
22   members have been harmed by the acts of Defendant in the form of multiple involuntary telephone
23   and electrical charges, the aggravation, nuisance, and invasion of privacy that necessarily
24   accompanies the receipt of unsolicited and harassing telephone calls, and violations of their
25   statutory rights.
26           32.     Adequacy. Plaintiff will fairly and adequately protect Class members’ interests.
27   Plaintiff has no interests antagonistic to Class members’ interests, and Plaintiff has retained counsel
28

     CLASS ACTION COMPLAINT                                                                                    6
         Case 4:20-cv-08073-DMR Document 1 Filed 11/16/20 Page 8 of 11




 1   that have considerable experience and success in prosecuting complex class actions and consumer-
 2   protection cases.
 3          33.     Superiority. Class-wide relief is essential to compel Defendant to comply with the
 4   TCPA. A class action is superior to all other available methods for the fair and efficient
 5   adjudication of this controversy for the following reasons: prosecutions of individual actions are
 6   economically impractical for members of the Class because the statutory damages in an individual
 7   action for violation of the TCPA are relatively small; management of these claims is likely to
 8   present significantly fewer difficulties than are presented in many class claims because the calls at
 9   issue are all automated and the members of the Class, by definition, did not provide the prior
10   express consent required under the statute to authorize calls to their telephones; the proposed class
11   can be identified easily through records maintained by Defendant; prosecution as a class action will
12   provide substantial benefit to the parties because it avoids repetitious litigation of a multiplicity of
13   identical suits and duplicative litigation costs, conserves judicial resources, and ensures uniformity
14   of decisions; and prosecution as a class action permits claims to be handled in an orderly and
15   expeditious manner.
16          34.     Defendant has acted on grounds generally applicable to the proposed Class, thereby
17   making final injunctive relief and corresponding declaratory relief with respect to the proposed
18   classes as a whole appropriate. Moreover, on information and belief, Plaintiff alleges that the
19   TCPA violations complained of herein are substantially likely to continue in the future if an
20   injunction is not entered.
21                                          COUNT I
            Knowing And/Or Willful Violation Of The Telephone Consumer Protection Act,
22
                                      47 U.S.C. § 227, et seq.
23          35.     Plaintiff re-alleges and incorporates by reference the foregoing paragraphs of this
24   Complaint as though fully stated herein.
25          36.     Plaintiff brings this claim individually and on behalf of the members of the
26   proposed Class against Defendant.
27
28

     CLASS ACTION COMPLAINT                                                                                     7
         Case 4:20-cv-08073-DMR Document 1 Filed 11/16/20 Page 9 of 11




 1          37.     The foregoing acts and omissions of Defendant constitute numerous and multiple
 2   knowing and/or willful violations of the TCPA, including but not limited to each of the above-cited
 3   provisions of 47 U.S.C. § 227, et seq.
 4          38.     As a result of Defendant’s knowing and/or willful violations of the TCPA, Plaintiff
 5   and members of the proposed Class are entitled to, and therefore seek, treble damages of up to
 6   $1,500.00 for each and every call made by Defendant in violation of the statute, pursuant to 47
 7   U.S.C. § 227(b)(3)(C).
 8          39.     Plaintiff and members of the proposed Class are also entitled to, and therefore seek,
 9   injunctive relief prohibiting such conduct violating the TCPA by Defendant in the future.
10          40.     Plaintiff and members of the proposed Class are also entitled to, and therefore seek,
11   an award of attorneys’ fees and costs.
12                                             COUNT II
                          Violation Of The Telephone Consumer Protection Act,
13
                                         47 U.S.C. § 227, et seq.
14          41.     Plaintiff re-alleges and incorporates by reference the foregoing paragraphs of this
15   Complaint as though fully stated herein.
16          42.     Plaintiff brings this claim individually and on behalf of the members of the
17   proposed Class against Defendant.
18          43.     The foregoing acts and omissions of Defendant constitute numerous and multiple
19   violations of the provisions of the TCPA, including but not limited to each of the above-cited
20   provisions of 47 U.S.C. § 227, et seq.
21          44.     As a result of Defendant’s TCPA violations, Plaintiff and members of the Class are
22   entitled to, and therefore seek, an award of $500.00 in statutory damages for each and every call
23   Defendant made in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).
24          45.     Plaintiff and members of the proposed Class are also entitled to, and therefore seek,
25   injunctive relief prohibiting such conduct violating the TCPA by Defendant in the future.
26          46.     Plaintiff and members of the proposed Class are also entitled to, and therefore seek,
27   an award of attorneys’ fees and costs.
28

     CLASS ACTION COMPLAINT                                                                                 8
        Case 4:20-cv-08073-DMR Document 1 Filed 11/16/20 Page 10 of 11




 1                                           PRAYER FOR RELIEF
 2           WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,
 3   respectfully requests that the Court enter judgment against Defendant, as follows:
 4               a. For an order certifying the Class and Subclass under Rule 23 of the Federal Rules of
 5                   Civil Procedure and naming Plaintiff as representative of the Class and Subclass and
 6                   Plaintiff’s attorneys as Class Counsel to represent the Class;
 7               b. For an order declaring that the Defendant’s conduct violates the provisions of the
 8                   TCPA referenced herein;
 9               c. For an order finding in favor of Plaintiff and the Class and Subclass on all counts
10                   asserted herein;
11               d. For injunctive relief prohibiting such violations of the TCPA by Defendant in the
12                   future;
13               e. For statutory damages of $500.00 for each and every call that violated the TCPA;
14               f. As a result of Defendant’s willful and/or knowing violations of the TCPA, for treble
15                   damages, as provided by statute, of up to $1,500.00 for each and every call that
16                   violated the TCPA;
17               g. For prejudgment interest on all amounts awarded;
18               h. For an order awarding Plaintiff and the Class their reasonable attorneys’ fees,
19                   expenses and costs of suit; and
20               i. For such other relief as the Court deems just and proper.
21                                        DEMAND FOR JURY TRIAL
22           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any
23   and all issues in this action so triable of right.
24
25   Dated: November 16, 2020                         BURSOR & FISHER, P.A.

26
                                                      By:    /s/ L. Timothy Fisher
27                                                              L. Timothy Fisher
28

     CLASS ACTION COMPLAINT                                                                                9
       Case 4:20-cv-08073-DMR Document 1 Filed 11/16/20 Page 11 of 11



                                       L. Timothy Fisher (State Bar No. 191626)
 1                                     1990 North California Blvd., Suite 940
                                       Walnut Creek, CA 94596
 2                                     Telephone: (925) 300-4455
                                       Facsimile: (925) 407-2700
 3                                     E-mail: ltfisher@bursor.com
 4                                     BURSOR & FISHER, P.A.
                                       Scott A. Bursor (State Bar No. 276006)
 5                                     701 Brickell Avenue, Suite 1420
                                       Miami, FL 33131-2800
 6                                     Telephone: (305) 330-5512
                                       Facsimile: (305) 676-9006
 7                                     E-Mail: scott@bursor.com
 8                                     Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT                                                       10
